Rice, J.:
We have given this matter such consideration as was possible in the brief time at our disposal, and we think there is no question but that the usual rule that the general reputation of a party to a civil action cannot be proved, is recognized in this state; but we also believe that by the general weight of authority there are certain exceptions to this general rule. One of the exceptions is where, as in an action of this kind, the defendant relies on self-defense. In such cases we think the great weight of authority in this country holds that evidence of the violent character of the plaintiff, when known to the defendant at the time of the assault, is admissible. We, therefore, overrule the objection.